INZER, Justice:
Appellee, Creosote Oil Corporation of Mississippi, filed a bill of complaint in the Chancery Court of Forrest County seeking to enjoin appellant from trespassing upon certain of its lands in that county. Appellant answered and denied the allegations of the bill of complaint and by a cross bill sought to establish title to the land in question by adverse possession. Appellee answered denying that appellant had acquired any part of the land in question by adverse possession.
On the trial of the cause it was stipulated that deraignment of title was waived by both parties and that the issue before the court was the issue of adverse possession. It was also stipulated that appellee had record title to the land in question and if appellant prevailed by proving title by adverse possession, a decree would be rendered confirming title of appellant, but if appellant failed to prove title by adverse possession then the court would grant the relief prayed for in the bill of complaint.
After a rather lengthy hearing the .trial court held that appellant failed to prove that he had acquired title to the land in question by adverse possession. The court specifically pointed out that the proof failed to establish uninterrupted possession and occupancy for the ten year period required by statute. A careful review of the record convinces us that the trial court was eminently correct in holding that appellant had failed to establish title to the land in question by adverse possession, not only for the reason specifically stated, but a^so ^or other reasons,
We find no merit in any of the errors assigned and for this reason this case is affirmed.
Affirmed.
GILLESPIE, P. J., and PATTERSON, SMITH and ROBERTSON, JJ„ concur.